Title: [August 1780]
From: Adams, John
To: 



      1778 i.e. 1780 Aug. 5.
      
      
       Lodged at the Mareschall De Turenne. Dined with Mr. Dubblemets. Went to see the Statue of Erasmus, the Exchange, the Churches &c. Mr. Dubblemets sent his Coach in the Evening and one of his Clerks. We rode, round the Environs of the Town, then to his Country Seat, where We supped.—The Meadows are very fine, the Horses and Cattle large. The Intermixture of Houses, Trees, Ships, and Canals throughout this Town is very striking. The Neatness here is remarkable.
      
      
       
        
   
   The mercantile firm of F. & A. Dubbeldemuts in Rotterdam had some tenuous American connections and was eager to improve them. Probably Franklin, to whom they had addressed various appeals, commended them to JA’s attention. They were later vigorous supporters of JA’s campaign to obtain Dutch recognition of American independence. See Cal. Franklin PapersI. Minis Hays, comp., Calendar of the Papers of Benjamin Franklin in the Library of the American Philosophical Society, Philadelphia, 1908; 5 vols., A.P.S., index, and JA-Dubbeldemuts correspondence in Adams Papers.


       
      
      

      1778 i.e. 1780 Aug. 6.
      
      
       Went to the English Presbyterian Church, and heard a sensible sermon, the mode of Worship differs in nothing from ours but in the organ, whose Musick joins in the Singing.
      
      

      1780 Aug. 28th. Monday.
      
      
       Heeren Graagt, by de Veisel Straagt. Burgomaster Hooft, D.Z.
       Mr. Hartzinck. Scheepen. Heeren Gragt.
       M. G. H. Matthes.—burgwal opposite the Lombard.
       J. Vandevelde. Agter zyds burgwal.
       
       Mr. Hartzinck is the Son in Law of Madam Chabanel, Mr. Le Roy’s Aunt.
       Keep us poor. Depress Us. Keep Us weak. Make Us feel our Obligations. Impress our Minds with a Sense of Gratitude. Let Europe see our dependance. Make Europe believe We are in great distress and danger, that other nations may be discouraged from taking our Part. Propagate bad news, to discourage the Merchants and Bankers of Holland from lending Us Money. Is there any Thing in these Jealousies and Insinuations?
       Dined with M. Jacob Van staphorst. A dutch minister from St. Eustatia there. A Lawyer, Mr. Calcoon, Mr. Cromellin, Mr. Le Roi, Gillon, Joiner and a Merchant from Hamborough. The Parson is a warm American. The Lawyer made one observation which I once? made to Dr. Franklin, that English would be the general Language in the next Century, and that America would make it so. Latin was in the last Century, French has been so in this, and English will be so, the next.
       It will be the Honour of Congress to form an Accademy for improving and ascertaining the English Language.
      
      
       
        
   
   First entry in D/JA/32, a pocket memorandum book with a cover of Dutch decorated paper over boards which have loops for a pencil at the fore-edge. Most of the entries are in pencil, and most of them are undated, but all belong to JA’s first months in the Netherlands. Inside the front cover is a notation, probably in the hand of Harriet Welsh, a relative who lived in Boston and who acted occasionally as JA’s amanuensis during his old age: “The Dutch book of Mr. John Adams when in Holland in the revolution. June 1823.” Among the leaves left blank by JA in the middle of the book are six scattered pages of accounts which are in a hand not even tentatively identified but unquestionably later than 1800. These have been disregarded in the present text. Since this is not a diary in the conventional sense, but a pocket engagement and address book containing occasional diary-like entries, CFA included nothing from it in his edition of JA’s Diary. Yet the contents, fragmentary and sometimes cryptic as they are, throw some light on the beginnings of JA’s mission to the Netherlands.


        
   
   From JQA’s Diary we learn that the Adamses left Rotterdam on 7 Aug. by canal boat for Delft and went on to The Hague, where JA consulted with the American agent, Charles William Frederic Dumas, and the French ambassador, the Due de La Vauguyon. They visited Leyden on the 9th, stopping there one night, and proceeded by canal boat via Haarlem to Amsterdam on the 10th, putting up at “l’Hotel des Armes d’Amsterdam.” In this city they found numerous Americans, including Alexander Gillon, who enjoyed the title of commodore of the South Carolina navy (Arthur Middleton to JA, 4 July 1778, Adams Papers). Gillon had Dutch relatives and found lodgings for the Adamses next door to his own (JA, Corr. in the Boston PatriotCorrespondence of the Late President Adams. Originally Published in the Boston Patriot. In a Series of Letters, Boston, 1809[–1810]; 10 pts., p. 345–346). JA at once set about establishing such commercial, political, and journalistic connections as he could.


       
       
        
   
   That is, Henrik Hooft, Danielszoon, a burgomaster of strongly republican (anti-Orangist) sentiments, who lived on the Heerengracht (Lords’ Canal) near Vyzelstraat (Johan E. Elias, De vroedschap van Amsterdam, Haarlem, 1903–1905, 2:726).


       
       
       
        
   
   Hendrik Calkoen (1742–1818), later described by JA as “the giant of the law in Amsterdam.” See Nieuw Ned. Biog. WoordenboekP. C. Molhuysen and others, eds., Nieuw Nederlandsche Biografisch Woordenboek, Leyden, 1911–1937; 10 vols., 3:195–197. Three days later Calkoen addressed a series of questions about the United States and its resources to JA in writing (Adams Papers), to which JA replied in a MS dated 4–27 Oct. 1780 (Adams Papers), afterward printed as Twenty-Six Letters, upon Interesting Subjects, respecting the Revolution of America ..., London, 1786; reprinted New York, 1789. JA included them among his letters to the Boston Patriot, preceded by an explanation of how they came to be written and the use Calkoen made of them to spread “just sentiments of American affairs” in the Netherlands (JA, Corr. in the Boston PatriotCorrespondence of the Late President Adams. Originally Published in the Boston Patriot. In a Series of Letters, Boston, 1809[–1810]; 10 pts., p. 194). CFA also included them, with the explanation, in JA’s WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 7:265–312.


       
       
        
   
   Alexander Gillon, of Charleston, S.C., but probably of Dutch origin, had recently acquired a Dutch-built frigate for the use of South Carolina and had named it for that state. He was also attempting to negotiate a loan for his state in Amsterdam and had gone the rounds of the banking and brokerage houses. JA held a respectful opinion of Gillon until after the fiasco of the latter’s voyage of 1781, with CA on board. Gillon started from the Texel for America, but after six weeks put in at La Corufia, Spain, where his American passengers made haste to leave the South Carolina. See D. E. Huger Smith, “Commodore Alexander Gillon and the Frigate South Carolina,” So. Car. Hist. & Geneal. Mag., 9:189–219; John Trumbull, Autobiography, ed. Theodore Sizer, New Haven, 1953, p. 75–77.


       
       
        
   
   On 5 Sept. JA developed this idea in a letter to Pres. Huntington proposing the establishment of an “American Accademy, for refining, improving and ascertaining the English Language,” to be maintained by Congress in conjunction with “a Library consisting of a compleat Collection of all Writings concerning Languages of every Sort ancient and modern” (LbC, Adams Papers).


       
      
      

      29 Aug.
      
      
       30 Wednesday. Mr. Vanberckle
       31 Thursday. Mr. Crommelin opde Keyzers Gragt.
       Septr.
       1 Fryday. Mrs. Chabanels.
       3 Sunday. M. De Neuville, De Neuville
       6 Wednesday. Bicker
       7 Thursday.
       10 Sunday. Cromelin
       12 Tuesday. Grand
       13 Wednesday. Chabanell
       14 Thursday. De Neufville
      
      
       
        
   
   This list of engagements appears on the last page but one of D/JA/32. The entries may or may not have all been put down on 29 Aug.; space was left for insertions between those that do not fall on successive days.


       
       
        
   
   Engelbert Francois van Berckel (1726–1796), pensionary of Amsterdam, an early enthusiast in the American cause, and younger brother of Pieter Johan van Berckel, who became the first minister from the Netherlands to the United States, 1783 (Nieuw Ned. Biog. WoordenboekP. C. Molhuysen and others, eds., Nieuw Nederlandsche Biografisch Woordenboek, Leyden, 1911–1937; 10 vols., 4:109–111; 2:128–129).


       
       
        
   
   Henrick Bicker (1722–1783), an Amsterdam merchant who in the following month advised JA on his first steps to secure a Dutch loan to the United States and who proved to JA “a sincere friend and faithful counsellor, from first to last” (Johan E. Elias, De vroedschap van Amsterdam, Haarlem, 1903–1905, 1:361; JA, Corr. in the Boston PatriotCorrespondence of the Late President Adams. Originally Published in the Boston Patriot. In a Series of Letters, Boston, 1809[–1810]; 10 pts., p. 171).


       
      
      

      
       30 August.
      
      
      
       School op de Cingel.
       30 of August, my Sons went to the Latin School.
       Dined at Mr. Vanberkles Pensionary of Amsterdam, with Mr. Bicker and an Officer of the Army.
       Mr. Calkoen Keyzers Gragt.
      
      
       
        
   
   This was the well-known Latin school or academy on the Singel (a canal in the heart of Amsterdam) near the Muntplein (Mint Square). The building is now occupied by the Amsterdam police. There is a contemporary account of the school in Le guide, ou nouvelle description d’Amsterdam ..., Amsterdam, 1772, p. 220–222, an anonymous but excellent guidebook, of which JA’s copy survives among his books in the Boston Public Library. JQA translated and copied this account into his Diary, 31 Aug., and in later entries tells a little of life at the school. Things did not go well, however, for the precocious JQA under Dutch scholastic discipline. Since he did not know Dutch, he was kept in a lower form, and the Rector, H. Verheyk, found him disobedient and impertinent. As a result, on 10 Nov. JA instructed Verheyk to send both of his sons home (JA-Verheyk correspondence in Adams Papers).


       
      
     